IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                             NOT FINAL UNTIL TIME EXPIRES TO
                                             FILE MOTION FOR REHEARING AND
                                             DISPOSITION THEREOF IF FILED

OSCEOLA REGIONAL HOSPITAL,
D/B/A OSCEOLA REGIONAL
MEDICAL CENTER,

      Petitioner,

 v.                                               Case No. 5D17-4097

ASHLEY CALZADA AND JUAN L.
CALZADA, INDIVIDUALLY AND
O/B/O J.L.C.O., A CHILD, ERIC
FRENDAK, CRNA, OSCEOLA
OB/GYN, MICHAEL R. DENARDIS,
D.O., OB HOSPITALIST GROUP, LLC,
EZER A. OJEDA, M.D., ET AL.,

      Respondents.

________________________________/

Opinion filed July 6, 2018

Petition for Certiorari Review of Order
from the Circuit Court for Osceola County,
Margaret H. Schreiber, Judge.

Jason M. Azzarone, David S. Nelson, and
Louis J. La Cava, of La Cava & Jacobson,
P.A., Tampa, for Petitioner.

Heather M. Kolinsky, of Law Office of
Chad A. Barr, P.A., Altamonte Springs, for
Respondents Ashley Calzada and Juan
Calzada, individually and on behalf of
J.L.C.O., a Child.

No Appearance for other Respondents.
PER CURIAM.

      Osceola Regional Hospital, d/b/a Osceola Regional Medical Center (“Osceola

Hospital”), a defendant in a medical malpractice action brought by Ashley and Juan

Calzada, seeks certiorari review of an order denying its motion to dismiss complaint. In

its motion, Osceola Hospital alleged, inter alia, that the Calzadas had failed to comply

with certain presuit investigation requirements applicable to medical malpractice cases

under chapter 766, Florida Statutes (2013), with regard to their claims that Osceola

Hospital was liable for the actions of three identified nurses. Because the trial court

denied the motion without making necessary findings, we grant the petition.

      Osceola Hospital’s motion required the trial court to determine whether the

Calzadas complied with chapter 766.       However, after conducting a non-evidentiary

hearing, the trial court simply denied the motion without explanation. By doing so, the

trial court “effected a denial of the procedural safeguards of chapter 766 for which

certiorari relief is appropriate.” PP Transition, LP v. Munson, 232 So. 3d 515, 516 (Fla.

2d DCA 2017) (granting certiorari relief where trial court denied hospital’s motion to

dismiss without making express findings on plaintiffs’ compliance with presuit

investigation requirements applicable to medical malpractice cases); see also Martin

Mem’l Med. Ctr., Inc. v. Herber, 984 So. 2d 661, 663 (Fla. 4th DCA 2008) (holding that

trial court departed from essential requirements of law by failing to determine whether

patient conducted reasonable investigation and whether her claim rested on reasonable




                                           2
basis).        On remand, the trial court shall make express findings as to whether the

Calzadas complied with chapter 766’s presuit requirements.1

          PETITION GRANTED.


SAWAYA, TORPY AND EVANDER, JJ., concur.




         Our decision does not preclude the trial court from addressing the Calzadas’
          1

claim that they were excused from providing a corroborating affidavit because of Osceola
Hospital’s alleged failure to timely provide requested medical records pursuant to section
766.204, Florida Statutes (2013).


                                            3